Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on June 24, 2022, with respect to the claim objections; claim rejections under 35 USC 112(b) and claim rejections under 35 USC 103 as being unpatentable over Filippi et al (EP 2404869) in view of Schiodt (WO 2010000387). have been fully considered and are persuasive.  The aforesaid claim objections and rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.
IN THE CLAIMS:
Claims 14-16 have been cancelled.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Travis Boone on July 13, 2022.
The following is an examiner’s statement of reasons for allowance:
Filippi is silent regarding exchanging an original Fe-based catalyst with a non-Fe-based catalyst in a high temperature shift step. Instead, Filippi is solely concerned with a "suitable catalyst for operation at [a] medium temperature" such as a copper-zinc catalyst. Filippi, at par. [0017]. Further, Filippi is silent regarding the original HTS catalyst being a Fe-based catalyst. There is no evidence that this catalyst may be used in a revamped high temperature shift step. 
Replacing a Fe-based catalyst in a HTS step is critical, as Fe-based catalysts require a certain minimum S/DG ratio. However, Fe-free catalysts are not bound by specific S/DG requirements which results in a high operational flexibility. Accordingly, Filippi's revamped process is insufficient because it does not include exchanging a catalyst in a high temperature shift step, wherein the original catalyst is a Fe-based catalyst. 
 A person having ordinary skill in the art would not combine Filippi and Schiodt to arrive at exchanging an original Fe-based catalyst with a non-Fe-based catalyst in a high temperature shift step as detailed above, there are distinct differences between Filippi and Schiodt that would steer a person having ordinary skill in the art away from combining the references. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622